FILED
                               FOR PUBLICATION                               DEC 15 2011

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT



TIO DINERO SESSOMS,                             No. 08-17790

              Petitioner - Appellant,           D.C. No. 2:05-cv-01221-JAM-GGH

  v.
                                                ORDER
D. L. RUNNELS,

              Respondent - Appellee.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel

opinion shall not be cited as precedent by or to any court of the Ninth Circuit.